 630324 NLRB No. 103DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We find no merit in the Respondent™s allegations of bias andprejudice on the part of the judge. Thus, we find no evidence that
the judge prejudged the case, made prejudicial rulings, or dem-
onstrated bias against the Respondent in his analysis or discussion
of the evidence. Similarly, there is no basis for finding that bias and
prejudice exist merely because the judge resolved important factual
conflicts in favor of the General Counsel™s witnesses. NLRB v. Pitts-burgh Steamship Co., 337 U.S. 656, 659 (1949).2The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We note that the judge inadvertently stated that Luz Muniz beganher employment at the Respondent in 1998 rather than 1988.3The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and positions of the parties.The Respondent has filed a motion to reopen the record and theGeneral Counsel has filed an opposition. We deny the motion as the
evidence the Respondent seeks to adduce has not been shown to be
newly discovered and previously unavailable. The General Counsel
has moved to strike the factual assertions made in the Respondent™s
motion to reopen the record. Inasmuch as we are denying the Re-
spondent™s motion to reopen, we find it unnecessary to pass on the
General Counsel™s motion.We also find that the matters the Respondent has raised concern-ing Muniz™ collection of unemployment benefits were not fully liti-
gated and are best left to more appropriate forums.A.P.R.A. Fuel Oil Buyers Group, Inc., PrudentialTransportation Inc., and Amer-National Heat-
ing Service Inc. and Local 553, InternationalBrotherhood of Teamsters, AFLŒCIO andJesus Campos and Alberto Guzman andDamaris Gomez. Cases 29ŒCAŒ15446, 29ŒCAŒ15459, 29ŒCAŒ15467, 29ŒCAŒ15482, 29ŒCAŒ
15517, 29ŒCAŒ15518, 29ŒCAŒ15571, and 29Œ
CAŒ15589September 30, 1997SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn May 19, 1997, Administrative Law Judge Ray-mond P. Green issued the attached supplemental deci-
sion. The Respondent filed exceptions and supporting
and answering briefs. The General Counsel filed a
brief in support of the judge™s decision.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings,1findings,2and conclusions3and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, A.P.R.A. Fuel Oil BuyersGroup, Inc., Brooklyn, New York, its officers, agents,successors, and assigns shall make whole Luz Muniz
by paying her $105,380, with interest to be computed
in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), minus tax witholdingrequired by Federal and state law. Further, backpay
will continue to run until the Respondent makes a
valid offer of reinstatement to Muniz.Saundra Ratner, Esq. and Stephanie LaTour, Esq., for theGeneral Counsel.Lionel Alan Marks, Esq., for the Respondent.SUPPLEMENTAL ORDERSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Brooklyn, New York, based on a backpay speci-
fication and notice of hearing.On the entire record, including ny observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingThis is a compliance specification which was issued onJuly 31, 1996, based on a previous decision issued by the
Board at 309 NLRB 480 (1992). There, the Board directed
the Respondents to offer reinstatement to and make whole
Luz Muniz, Damaris Gomez, Jesus Campos, Ismael Medina,
Victor Benavides, and Alberto Guzman. This decision was
thereafter modified by the Board on July 28, 1993, wherein
it severed Benavides and Guzman from the remedy. The
United States Court of Appeals for the Second Circuit issued
a judgment enforcing the Board™s Order as modified on May
20, 1994.The hearing in these cases opened before me on February25, 1997, at which time I was notified that the parties had
entered into a settlement agreement regarding three of the
four alleged discriminatees. This left for litigation only the
backpay claim for Luz Muniz. In substance, the compliance
specification, as it relates to Muniz, alleges as follows:1. That the backpay period begins on January 3, 1991,which is the date that she was originally discharged by the
Respondent.2. That during the period immediately prior to her dis-charge, Luz Muniz earned $420 per week, which is the
measure of her gross backpay.3. That although she was rehired on December 7, 1992,she was not assigned to her former duties, that her job was
substantially changed and that her hours and pay were re-
duced. The General Counsel therefore argues that this rehir-
ing was not a valid reinstatement and although it is appro-
priate to set off backpay by her interim earnings at A.P.R.A.
during this period of time, her backpay resumed when she
was laid off in June 1993.Based on the assumption that Muniz is owed gross back-pay at the rate of $420 per week, the General Counsel con-
tends that her gross backpay per calendar quarter would be
$5460.In the compliance specification, the General Counsel con-cedes that Muniz was employed during the first, second,
third, and a portion of the fourth quarter of 1992 by a com-
pany called Antril Sportswear. It is conceded that Muniz hadVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00630Fmt 0610Sfmt 0610D:\NLRB\324.077APPS10PsN: APPS10
 631A.P.R.A. FUEL OIL BUYERS GROUP, INC.1At the time this letter was sent, the Respondent employed be-tween 20 and 30 people at the office where Muniz had previously
worked, most or all of whom had less seniority than she. The Re-
spondent offered no evidence that her job was unavailable or that
if unavailable, that there was no substantially equivalent job that she
could do. At no time prior to her discharge on January 3, 1991, was
Muniz a seasonal employee.interim earnings from that company in the amount of $650for the first, second, and third quarters and $450 for the
fourth quarter of 1992. The General Counsel also concedesthat during the fourth quarter of 1992 Muniz had interim
earnings from A.P.R.A in the amount of $960 and that she
had interim earnings from A.P.R.A. in the amounts of $3120
and $2400 for the first and second quarters of 1993. The
compliance specification concedes no other interim earnings
and Muniz testified that she had none since being last em-
ployed by A.P.R.A.The Respondent made a number of contentions amongthem that Muniz worked for another company during most
of the time after her discharge and that she fraudulently con-
cealed her employment. It also contended that her backpay
should be cut off at various points in 1991 or 1992 based
on its alleged offers of reinstatement. At the latest, the Re-
spondent contends that her backpay should be terminated
when it offered and she accepted reinstatement on December
7, 1992.Muniz began her employment at the Respondent in Sep-tember 1998 and was illegally discharged on January 3,
1991. She worked in an office located at 92 West 98th
Street, Brooklyn, New York, where she took phone orders
for oil and service, prepared tickets for the company™s driv-
ers, and occasionally assisted on a service call. According to
her testimony, Muniz started at $200 per week and during
the course of the 3 years that she worked for the company,
received a number of raises. She testified that by October
1990 and until her discharge in January 1991, she was paid
a weekly salary of $420 for working between 60 and 80
hours a week. In this regard, the employer™s records tend to
support Muniz™s testimony inasmuch as they show that start-
ing during the payroll period October 27, 1991, and until her
discharge, she was normally paid $420 for each week. The
payroll records omit any indication of how many hours she
worked, and this too supports her claim that she was paid
on a weekly rather than an hourly basis. Assuming that she
normally worked 60 hours a week, this would translate to $6
per hour (40 hours x 6 = 240 plus 20 hours x 9 = 180 or
a total of $420). The employer™s contention that she normally
worked over 100 hours a week is not credited.The Respondent claimed that Muniz waived any right toreinstatement because when asked by the General Counsel in
the underlying unfair labor practice trial if she was willing
to return to work, she responded that she would return only
in the Union was in place. While one may wonder why that
question was asked, her testimonial response cannot be con-
strued as a waiver of any right to reinstatement or backpay.
Big Three Industrial Gas, 263 NLRB 1189, 1203 fn. 50(1982). In this regard, I note that there is no evidence that
there was any concomitant or contemporaneous unconditional
offer of reinstatement made to her by the Respondent.The Respondent also claims that at various times after theinitial trial concluded, it made a number of oral offers of re-
instatement to Muniz through the Board™s agents. This asser-
tion was clearly not supported by any evidence that the Re-
spondent offered or offered to prove. Indeed, the evidence
shows that the first attempt at some kind of reinstatement
offer, was made to Muniz by a letter dated June 19, 1992.
Unfortunately for the Respondent, this letter on its face, does
not amount to an offer of immediate and unconditional rein-
statement. It reads:Pursuant to an order of the United States DistrictCourt entered June 3, 1992, arising out of proceedings
brought by the National Labor Relations Board in the
above cases, we are required to offer you interim un-
conditional reinstatement to your former positions and
the same terms and conditions of employment, or to
substantially equivalent positions, as job openings for
such seasonal work occurs.However, at this time, your former job is not avail-able, nor is a substantially equivalent position available.
Therefore, we are placing your name on a preferential
seasonal recall list. We shall notify you when job open-ings for such seasonal work occur.1By letter dated November 2, 1992, the Respondent sent anunconditional offer of reinstatement to Muniz and by letter
dated November 30, 1992, she accepted.Muniz testified that when she showed up for work on De-cember 7, 1992, she was told that she was not going to work
at her previous location but that she would henceforth work
at a location at Lexington Avenue, in Brooklyn. While her
description of the location may be somewhat exaggerated,
the evidence shows that the other people who worked there
were two of the owners, two supervisors, and the accountant.
Thus, she was separated from the other unit employees, and
the Respondent did not produce any credible evidence to
show why she could not have been reinstated to her former
location. Also, the evidence shows that her weekly earnings
were reduced because the number of hours that she worked
was sharply curtailed. In this regard, three of her ‚‚statement
of earning records,™™ (introduced as G.C. Exhs. 7, 8, and 9),
showed that during March and May 1993, she had gross
earnings of $267, $267, and $198. (Upon her return, her
hourly rate was $6.) Although Respondent™s witnesses
claimed that she refused to work overtime to the same degree
that she had done in the past, Muniz, credibly contradicted
that assertion.On the basis of the above, I conclude that although Munizwas put back to work, she was not given a valid reinstate-
ment to her former job as required by the underlying Board
Order and Court decree. Boland Marine & Mfg. Co., 280NLRB 454 (1980), Hit™N Run Food Stores, 231 NLRB 660(1997).Muniz was again terminated on June 9, 1993. Assumingthat her original reinstatement had been valid and that her
discharge in June was not discriminatorily motivated, her
backpay would have ended on December 7, 1992. However,
as I have concluded that her reinstatement was not in compli-
ance with the Board™s Order and Court decree, and therefore
invalid for the purpose of tolling backpay, her discharge in
June 1993, serves only to resume the backpay liability. Of
course the moneys that she earned from the Respondent dur-
ing the period from December 1992 through June 9, 1993,
will be treated as interim earnings and will be deducted fromVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00631Fmt 0610Sfmt 0610D:\NLRB\324.077APPS10PsN: APPS10
 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2At the hearing, the General Counsel amended the specification tochange the source of the interim earnings for the fourth quarter of
1992. Therefore, instead of listing earnings of $1410 from A.P.R.A.,
she lists $450 from Antril and $960 from A.P.R.A.3The General Counsel having shown the gross backpay due, theemployer has the burden of establishing affirmative defenses which
would mitigate his liability, including willful loss of earnings and in-
terim earnings to be deducted from the backpay award. NLRB v.Brown & Root, Inc., 311 F.2d 447, 454 (8th Cir. 1963); see alsoSioux Falls Stock Yards Co., 236 NLRB 543 (1978). Respondentdoes not meet its burden of proof by presenting evidence of lack of
employee success in obtaining interim employment or of so-called
‚‚incredibly low earnings,™™ but must affirmatively demonstrate that
the employee did not make reasonable efforts to find interim work.
NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d 569, 575Œ576 (5thCir. 1966). Moreover, the Respondent cannot merely rely upon
cross-examination of the claimant and allegedly impeaching testi-
mony. NLRB v. Inland Empire Meat Co., 692 F.2d 764 (9th Cir.1982). The evidence must establish that during the backpay period
there were sources of actual or potential employment that the claim-
ant failed to explore, and must show if, where, and when the
discriminatee would have been hired had they applied. Id. at 1308;
McLoughlin Mfg. Corp., 219 NLRB 920, 922 (1975); Isaac & Vin-son Security Services, 208 NLRB 47, 52 (1973). Champa LinenService Co., 222 NLRB 940, 942 (1976).4If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.the gross backpay that she is owed for the respective cal-endar quarters.The Respondent contends that Muniz failed to disclose herinterim earnings and lied about her employment after her ini-
tial discharge on January 3, 1991.At some point, Muniz filled out a questionnaire given toher by the Regional Office called ‚‚Statement of Claimant for
Backpay.™™ On this questionnaire, which asked her to state
the dates and names and addresses of companies where she
looked for work and where she was hired, she listed various
employers where she sought employment after her discharge
from the Respondent. She did not indicate that she had ob-
tained any employment.At some point before June 1992, the Respondent™s attor-ney advised the Regional Office that he had obtained infor-
mation that Muniz had been employed by a company called
Antril Sportswear. On June 23, 1992, Muniz was interviewed
by Board attorney, Saundra Ratner, and gave an affidavit
stating that she had worked part time at Antril Sportswear
starting in November 1991 and that she had earned $50 per
week off the books. In her affidavit, she asserted that she had
actively searched for work and that apart from the job at
Antril, she had been unable to obtain other employment. As
a consequence of this information, the General Counsel, in
the backpay specification, conceded that Muniz had interim
earnings from Antril.2The fact that Muniz did not initiallylist her employment on the backpay questionnaire, does not
prove to me that she willfully falsified her interim earnings.
Her failure to do so may be attributable to her not fully un-
derstanding the questionnaire. When Muniz was asked about
this job on June 23, 1992, she readily reported it to the
Board™s agent. See Allied Lettercraft Co., 280 NLRB 979,983 (1986). In that case a majority of the Board, with mem-
ber Dotson dissenting, agreed with the administrative law
judge™s conclusion that a ‚‚mere mistake in reporting earn-
ings by a discriminatee will not serve to toll backpay.™™ See
also Manhattan Graphic Productions, 282 NLRB 277, 278(1986).At the hearing, the Respondent called a witness, Moham-med Kwara, who testified that he operated a business out of
his home wherein he and his brother repaired heating and air
conditioning units. He claimed that he employed Muniz from
about January 1991 to November 1996. Kwara testified that
he paid her $5 per hour plus a 5-percent commission on cus-
tomers that she obtained. In this regard, he asserted that her
earnings were between $400 and $600 per week. He claims
that Muniz asked him to pay her off the books and that he
complied with this request. He could furnish no records or
documents of any kind to show that he ever employed
Muniz. For that matter, he could produce no records that he
was ever engaged in this business. He produced no bills (ei-
ther from suppliers or customers), invoices, receipts, account-
ing records, income tax or sales tax returns.Assuming that his testimony was believable, this wouldeliminate most if not all of the backpay that is claimed on
behalf of Luz Muniz.When I asked Kwara when he first told any representativeof the Respondent about his having employed Muniz, he tes-
tified that he first did so several days before he gave his tes-
timony. He asserted that he met John Latora while on line
at the Motor Vehicles Bureau and that he told him about em-
ploying Muniz during their conversation. (Kwara testified
that he knew John Latora because he had previously been
employed by A.P.R.A.)This testimony, in my opinion is, from the Respondent™sperspective, simply too good to be true. We have here a per-
son who first appears out of the woodwork after 6 years and
at the start of this backpay hearing to ‚‚prove™™ the Respond-
ent™s assertion that Muniz was employed during the backpay
period. The Respondent, during the entire course of the un-
derlying proceeding and its aftermath, had claimed that
Muniz had been employed, but had only been successful in
showing that she had worked for a limited time for a com-
pany called Antril Sportswear. The assertion that she had
worked for Mohammed Kwara from January 1991 to No-
vember 1996, is denied by Muniz and his testimony is not
credible to me.Muniz testified that after her second discharge from theRespondent in June 1993, she again sought employment but
was unsuccessful. And in this regard, the Respondent has not
sustained its burden of proof to show the contrary.3In view of the foregoing, I find that the General Counselhas sustained her burden regarding Muniz™ backpay claim
and that the Respondent has not sustained its burden to show
that the claimed amount is not warranted. I therefore agree
with the General Counsel™s contentions and with the backpay
claim set forth in the specification as amended at the hearing.ORDER4The Respondents shall make payment to Luz Muniz in theamount of $105,380 plus interest. Further, backpay will con-
tinue to run until the Respondent makes a valid offer of rein-
statement to her.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00632Fmt 0610Sfmt 0610D:\NLRB\324.077APPS10PsN: APPS10
